DETAILED ACTION
Disposition of Claims
Claims 233-251 and 253 were pending.  Claims 1-243 and 247-253 have been cancelled.  New claims 254-270 are acknowledged and entered.  Amendments to claims 244-245 are acknowledged and entered.  Claims 244-246 and 254-270 will be examined on their merits. 

Election/Restrictions
Claims 244-246 and 254-270 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 09/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/29/2020 is withdrawn.  Claims 233-243, 247-251, and 253, directed to a non-elected invention and cancelled in the reply on 03/29/2021, remain withdrawn from consideration because said product claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Optional Authorization to Initiate Electronic Communications
The Applicant’s written authorization to correspond with the Examiner via electronic mail (e-mail) is acknowledged and entered. 

Response to Arguments
Applicant's arguments filed 03/29/2021 regarding the previous Office action dated 09/29/2020 have been fully considered.  In light of applicant’s arguments, acceptance of examiner's amendments infra, and applicant's amendments, all outstanding objections and/or rejections have been withdrawn as noted herein.

Specification
(Objection withdrawn.)  The objection to the disclosure because it contained an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of the amendments to the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 244 and dependent claims 245-246 thereof rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 244 under 35 U.S.C. 102(a)(1) as being anticipated by Ostertag et. al. (WO2018014038A1; Pub. 07/17/2017, Priority 07/15/2016; hereafter “Ostertag”) is withdrawn in light of the amendments to the claims and applicant arguments. 
(Rejection withdrawn.)  The rejection of Claim(s) 244-246 under 35 U.S.C. 102(a)(2) as being anticipated by Henley et. al. (US20190374576A1; Pub. 12/12/2019, Priority 10/27/2016; hereafter “Henley”) is withdrawn in light of the amendments to the claims and applicant arguments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 245-246 under 35 U.S.C. 103 as being unpatentable over Ostertag as applied to claim 244 above, and further in view of Moriarity et. al. (US20170130200A1, Pub. 05/11/2017; Priority 07/31/2015; CITED ART OF RECORD; hereafter “Moriarity”) is withdrawn in light of the amendments to the claims and applicant arguments.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The provisional rejection of Claims 244-246 on the grounds of nonstatutory double patenting as being unpatentable over the noted claims of the noted copending Applications (listed below) in view of Moriarity and Ostertag (supra) is withdrawn in light of the amendments to the claims and applicant arguments.  
App.#
Claims

1, 3-7, 9-11, 14-16, 19, 21-22, 25, 28-37, 42-52, 68-77
15947688
1-2,5-6,195,197-200, 209-232
16180867
1-46
16182146
1-33
16182189
1-34
16389586
81-117
16389612
68-104
16786013
1-53
16885874
194-213
16885882
194-213
16889914
194-213
16900363
151-172
16900368
151-175
16900372
151-179
17003081
1-53


(Rejection withdrawn.)  The rejection of Claims 244-246 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,166,255 in view of Ostertag (supra) is withdrawn in light of the amendments to the claims and applicant arguments.  

(Rejection withdrawn.)  The rejection of Claims 244-246 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,406,177 in view of Ostertag (supra) is withdrawn in light of the amendments to the claims and applicant arguments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Prashant Girinath on 04/15/2021.
The application has been amended as follows: 

IN THE SPECIFICATION:

Marked up version:  “…of DNA Elements)(www[[.]]_genome.gov/10005107)…”
Clean version:  “…of DNA Elements)(www_genome.gov/10005107)…”

Allowable Subject Matter
Claims 244-246 and 254-270 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the amendments to the claims, and in light of the arguments regarding the surprising efficacy in exhibiting superior immune cell transduction efficiency as compared to wild type AAV6, the outstanding rejections have been withdrawn.  While the prior art teaches of chimeric AAV for use in treating cancers and tumors, and while the art suggests the chimeric AAV may comprise AAV6 capsid proteins, the criticality of utilizing AAV6 was never taught nor suggested in the art, specifically with respect to a method of treating cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 244-246 and 254-270 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL B GILL/
Primary Examiner, Art Unit 1648